           Case 1:16-cr-00809-VM Document 312 Filed 08/08/19 Page 1 of 4


JOHN M. BURKE
     Attorney at Law                                 26 Court Street - Suite 2805
                                                     Brooklyn, New York 11242
                                                      Tel: (718) 875-3707
                                                      Fax: (718) 875-0053




                                                      August 6, 2019


Honorable Victor Marrero
United States District Court                 MOTION TO PRECLUDE
Southern District of New York                BAD ACTS AT TRIAL
500 Pearl Street
New York, New York 10007

                          Re.: U.S. v. Charles Ventura
                               16 CR 809 (VM)

Dear Judge Marrero:

I.       THE JURY SHOULD NOT BE TOLD THAT CHARLES VENTURA
         WAS ON PAROLE

       On September 6, 2017 law enforcement officers recovered a cell phone on a
public street in the Bronx, New York. The parole officer supervising Charles
Ventura was contacted by the authorities and he informed them that the phone
number of Charles Ventura matched the phone number of the cell phone recovered
on the street. This cell phone was found in close proximity to an area where Charles
Ventura allegedly possessed a weapon. The Parole Officer also claimed to recognize
Charles Ventura as the man depicted in a surveillance video.

      Upon information and belief the Government intends to offer evidence of this
seizure and identification at trial. The defense objects to any witness identifying
himself as CHARLES VENTURA’S PAROLE OFFICER AT TRIAL. The defense
also objects to any inference or suggestion that Charles Ventura was on parole in
December of 2017. Any evidence indicating he was on parole would be
inflammatory, prejudicial and have limited probative value.
        Case 1:16-cr-00809-VM Document 312 Filed 08/08/19 Page 2 of 4


Honorable Victor Marrero                                          August 6, 2019
United States District Court                                      Page 2


      Federal Rules of Evidence 403 provides for the exclusion of testimony and
evidence if:

             Its probative value is substantially outweighed by the danger
             of unfair prejudice, confusion of the issues, or misleading the
             jury, or by considerations of undue delay, waste of time, or
             needless presentation of cumulative evidence.

       If the jury is permitted to hear that Charles Ventura is on parole they will be
improperly notified that he has a criminal record for a serious offense. This
information will impugn his character and unduly prejudice him in front of the trial
jury. Under these circumstances the Government should be precluded from adducing
any evidence at trial indicating Charles Ventura was on parole. His status as a
parolee is irrelevant to the charges in the indictment and would unfairly taint him
before the triers of fact. Huddleston v. United States, 485 U.S. 681, 691, 1988.

II.   TESTIMONY CONCERNING CHARLES VENTURA’S STABBING
      INJURIES SHOULD BE PRECLUDED FROM TRIAL

       Charles Ventura was stabbed several times while walking on a public street on
the morning of August 11, 2014. He did not identify his attackers and no one was
arrested for the incident. Upon information and belief the Government intends to
introduce evidence of this attack and Ventura’s injuries at trial. The defense moves
to preclude this evidence from trial since it is not relevant to the charges in the
indictment and is highly prejudicial to Ventura. F.R.E. 403.

      If the jury is permitted to hear evidence regarding this attack they will assume
Ventura was assaulted because he was involved in “gang” activities. Upon
information and belief the attack was not connected to the charged conspiracy and is
not proper background evidence. Testimony concerning the stabbing of Ventura in
2014 is irrelevant, lacks probative value and is highly prejudicial. The prosecution
should be barred from introducing this evidence at trial.
         Case 1:16-cr-00809-VM Document 312 Filed 08/08/19 Page 3 of 4


Honorable Victor Marrero                                            August 6, 2019
United States District Court                                        Page 3


III.   THE GOVERNMENT SHOULD BE PRECLUDED FROM
       INTRODUCING EVIDENCE AT TRIAL CONCERNING
       CHARLES VENTURA’S STATE CONVICTION FOR
       A WEAPONS OFFENSE IN 2009.

      On April 23, 2009 Charles Ventura was arrested for discharging a weapon on
a public street. No one was injured as a result of the shooting and when Mr. Ventura
was arrested a weapon was recovered nearby. He subsequently entered a guilty plea
in New York State Supreme Court, Bronx County, to criminal possession of a weapon
and was sentenced to three and a half years in prison. Upon information and belief,
this weapons offense is unrelated to the charges in the indictment and should not be
permitted at trial.

       Evidence of criminal acts is not admissible to prove the character of a person
or to show that he has a criminal nature. Ventura’s prior crime is not proper proof of
motive, intent, preparation, plan, knowledge, intent or absence of mistake in
connection with the present case. F.R.E. 404(b). Evidence showing he has a history
of using firearms would be inherently prejudicial since Ventura is charged with
weapons offenses in the instant case. To the extent the evidence of this past
conviction is probative its prejudicial harm clearly outweighs its probative value and
the evidence should be barred from trial. F.R.E. 403.

IV.    TRIAL EXHIBITS

       The defense also requests that the Government supply an Exhibit List and a
copy of all the exhibits 30 days before trial. The disclosure of exhibits will enable the
parties to prepare for trial in an expeditious manner.


                                                      Respectfully yours,

                                                      s/
JB/dw                                                 JOHN BURKE
                                                      Attorney for Charles Ventura
        Case 1:16-cr-00809-VM Document 312 Filed 08/08/19 Page 4 of 4


Honorable Victor Marrero                                   August 6, 2019
United States District Court                               Page 4



cc:   United States Attorney
      Southern District of New York
      One St. Andrew’s Plaza
      New York, New York 10007
      Attention: Jessica Fender, Esq., AUSA
                  Anden Chow, Esq., AUSA
